Title: To John Adams from Benjamin Rush, 13 April 1790
From: Rush, Benjamin
To: Adams, John



post 13 April 1790

He had been educated a lawyer, and stood high in his profession in his native state.  He was a most sensible and forcible speaker.  Every member of congress in 1776 acknowledged him, to be the first man in the house.  Dr. Brownson (of Georgia) used to say, when he spoke, he fancied an angel was let down from heaven to illumine the congress.  He saw the whole of a subject at a single glance, and by a happy union of the powers of reasoning and persuasion often succeeded in carrying measures which were at first sight of an unpopular nature:  His replies to reflections upon himself or upon the New England States, were replete with the most poignant humor or satire.  I sat next him while Genl. Sullivan was delivering a request to congress from Lord Howe for an interview with a committee of the house in their private capacities after the defeat of the American Army on Long Island on the 26 of August 1776.  Mr. Adams under a sudden impression of the design, and dread of the consequences of the measure; whispered to me a wish, “that the first ball that had been fired on the day of the defeat of our army, had gone through his head.”  When he rose to speak against the proposed interview, he called Genl. Sullivan, “a decoy duck”, whom Lord Howe has sent among us to seduce us into a renunciation of our Independence.”  In a debate in which Mr—criminated the New England troops, as the principal cause of the failure of the expedition into Canada in 1775, he said, “The cause of the failure of that expedition, was chiefly to be ascribed to the imprudence of the gentleman from Maryland who had fomented jealousies and quarrels between the troops from the New England; and Southern States in his visit to Canada, and (said Mr. Adams) if he were now penetrated as he ought to be with a sense of his wicked and improper conduct, he would fall down upon his knees upon this floor and ask our forgiveness.  He would afterwards retire with shame, and spend the remainder of his Life in Saccloth and ashes, deploring the mischief he had done his country.”  . He was equally fearless of men and of the consequences of a bold assertion of his opinions in all his speeches.  Upon a motion in congress Feb: 19th. 1777 to surrender up to Genl. Washington—the power of appointing his general officers, he said in opposition to it; “There are certain principles which follow us through Life, and none more certainly than the love of the first place.  We see it in the forms on which children sit at schools. It prevails equally to the latest period of life.  I am sorry to find it prevail so little in this house.  I have been distressed to see some of our members disposed to idolize an image which their own hands have molten. I speak of the superstitious veneration which is paid to Genl. Washington.  I honor him for his good qualities, but in this house I feel myself his superior.  In private life I shall always acknowledge him to be mine.” He wrote much, as well as spoke often and copiously in favour of the liberties of his country.  All his publications, and particularly his letter to Mr. Withe, containing a plan of a constitution for Virginia, discover a strong predilection for Republican forms of Government.  To be safe, powerful and durable he always urged that they should be composed of three legislative branches, but that each of them, directly or indirectly should be the offspring of the suffrages of the people;—so great was his disapprobation of a government composed of a single legislature, that he said to me upon reading the first constitution of Pennsylvania—“The people of your state said he will sooner or later fall upon their knees to the King of Great Britain to take them again under his protection, in order to deliver them from the tyranny of their own Government.” I could mention many conversations with him, in which he appeared to be actuated by the highest tone of a Republican temper as well as principles.  When congress agreed to send commissioners to France to endeavour to make a treaty with her,—I asked him at his lodgings what he thought of Mr—as a commissioner. “I would not vote for him (said he) above any man.  He idolizes monarchy in his heart, & the first thing he would do when he arrived in France, would be to fall down upon his knees and worship the King of France.”  The independence of the United States was first brought before the public mind in 1775 by a letter from him, to one of his friends in Massachusetts, that was intercepted and published in Boston in which he expressed a wish for that measure.  It exposed him to the execrations of  all the prudent and moderate people in American, insomuch that he was treated with neglect by many of his old friends.  I saw this profound and enlightened patriot, who in the year 1798 was admired, and celebrated in prose & verse by the first citizens in Philadelphia when President of the United States, walk our streets alone after the publication of his intercepted letter in our newspapers in 1775 an object of nearly universal scorn and detestation.  Events soon justified the wish contained in his letter, after which he rose in the public estimation, so as to come in the subsequent years of the Revolution, in some measure the oracle of the Whigs.  He was a stranger to dissimulation, and appeared to be more jealous of his reputation for integrity, than for talents or knowledge.  He was strictly moral, and at all times respectful to Religion.  In speaking of the probable issue of the war, he said to me in Baltimore—in the winter of 1777, “we shall succeed in our struggle, provided we repent of our sins and forsake them”—and then added “I will see it out or go to Heaven in its ruins.”  He possessed more learning probably both ancient and modern, than any man who subscribed the declaration of independence.  His reading was various.  Even the old English poets were familiar to him.  He once told me he had read all Bolingbroke’s works with great attention.  He admired nothing in them but the style, and to acquire it, he said he had, when a young man, transcribed his, “idea of a patriot king.” When he went to Holland to negociate a treaty with that country he left a blank in congress.  I can say but little of his public conduct while he was in Europe, but that he was able faithful and successful in all the business that was committed to him.
I can not conclude this account of Mr. Adams without expressing my obligations to him for the friendship with which he honored me during the whole of his public life, from 1774 to 1800.  I possess a large collection of his letters written to me in Europe and America which I prize—as records of his genius & patriotism—There was no diminution of our intimacy after he became President of the United States, nor did his high stations preclude controversy between us upon subjects upon which we differed, especially while he was President.  Many delightful evenings have I passed at his house in listening to the details of his public situations at home and abroad, & to anecdotes of public men.  The pleasure of these evenings was much enhanced by the society of Mrs Adams, who in point of talents, knowledge, virtue and female accomplishments was in every respect fitted to be the friend & companion of her husband, in all his different an successive stations, of private citizen—member of congress, foreign minister, vice President and President of the United States.
